                                            Case 3:21-cv-03593-JD Document 4 Filed 08/11/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     STEVE GARRISON,                                     Case No. 21-cv-03593-JD
                                                          Plaintiff,
                                   8
                                                                                             ORDER OF DISMISSAL
                                                 v.
                                   9

                                  10     SANTA CLARA COUNTY,
                                                          Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a former state court pretrial detainee proceeding pro se, filed a civil rights action.

                                  14   Court mail that the clerk sent to plaintiff at his last known address has been returned as

                                  15   undeliverable because plaintiff is no longer in custody. Plaintiff has not provided a current

                                  16   mailing address.

                                  17          More than sixty days have passed since the mail was returned. This case is DISMISSED

                                  18   without prejudice. See Local R. 3-11(b).

                                  19          IT IS SO ORDERED.

                                  20   Dated: August 11, 2021

                                  21

                                  22
                                                                                                      JAMES DONATO
                                  23                                                                  United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
